DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
12/30/2021. In Applicant’s amendment, claims 1, 5, 10 and 19 were amended.
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. Prior art rejections were withdrawn in the 5/24/2021 office action.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. argues on p. 7-8 that the claims are eligible at Step 2A, prong 1 because claim 1 recites an ordered combination of elements that is similar to the claims that were found to be patent eligible in Core Wireless. Examiner respectfully disagrees. The claims in Core Wireless are directed to summarizing and displaying limited information in a summary window that is displayed while the application is in an unlaunched state, which is particularly useful in devices with small screens due to the requirement of navigating multiple layers of views to reach data. The improvement in the efficiency of the device exists by not requiring the application to be launched in order to display the most relevant data or functions. Applicant’s claimed feature of generating a warning when the spare component inventory falls below the threshold number of available replacements is not analogous to the improvement in the efficiency of the device in Core Wireless. The present claims still merely recite steps to generate and present an overview of product lifecycle information, which is not meaningfully different from the ineligible Electric Power Group and recite an improvement to the abstract idea. 
Applicant argues on p. 9 that claim is similar to Example 38, suggesting claim 1 does not recite any of the judicial exceptions enumerated in the 2019 PEG. Examiner respectfully disagrees. The claims are directed to the judicial exception of an abstract idea identified as “certain methods of Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010). 
Applicant argues on p. 10 that claim 1 is eligible at Step 2A, prong 2 because the claim is similar to claim 1 of Example 40, suggesting the combination of additional elements as a whole are directed to a particular improvement in generating and presenting product lifecycle information. Examiner respectfully disagrees. The recited additional elements of claim 1 are a processor, a lifecycle management system and an inventory system, which are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). The limitations of additional elements of identifying at least one component in an end of life stage or a discontinued stage and determining a risk level of the at least one component based on a spare component inventory compared with a threshold number of available replacements, and then generating a warning indicator of the risk level of the at least one component when the spare component inventory falls below the threshold number of available replacements, and finally generating and presenting an overview comprising an aggregate of the product lifecycle information for the components and the warning indicator of the risk level of the at least one component are not additional elements identified under Step 2A, prong 2 but are instead elements considered under Step 2A, Prong 1. The identified additional elements of the independent claims are a processor, lifecycle management system, inventory system and computer readable 
Applicant argues on p. 10-11 that claim 1 is directed to a particular improvement in generating and presenting product lifecycle overviews that provides a clear technical benefit of automatically warning when the spare component inventory of the at least one component falls below the threshold number of available replacements. Examiner respectfully disagrees. The claims are directed to an improvement to the abstract idea. Automating an alert or warning is not a technical improvement. See MPEP 2106.05(a).I. iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) and vii. Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018).
Applicant argues on p. 11-12 that the present claims are eligible under Step 2B because the claims are necessarily rooted in advanced computer technology in order to solve problems managing product lifecycles. Examiner respectfully disagrees. Applicant’s claimed method of presenting an overview of product lifecycles for components in an industrial environment can be performed entirely without the use of any computing component. Each step of the independent claims is directed to gathering or analyzing information with respect to component’s lifecycle information to generate and present an overview of the performed gathering and analysis. The claimed computing components are merely invoked as tools to perform the abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, apparatus and computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-9 are directed toward the statutory category of a process (reciting a “method”). Claims 10-18 are directed toward the statutory category of a machine (reciting an “apparatus”). Claims 19-20 are directed toward the statutory category of an article of manufacturer (reciting a “computer-readable storage media”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 10 and 19 are directed to an abstract idea by reciting identifying … components of an industrial system that have product lifecycles; identifying … and based on product lifecycle information for the components, at least one component of the components, wherein the at least one component is in an end of life stage or a discontinued stage, and communicating … to determine a spare component inventory of the at least one component; determining … a risk level of the at least one component based on the spare component inventory of the at least one component compared with a threshold number of available replacements of the at least one component; generating, … , a warning indicator of the risk level of the at least one component when the spare component inventory of the at least one component falls below the threshold number of available replacements of the at least one component; generating … an overview of the product lifecycle information for the components comprising an aggregate of the product lifecycle 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor, lifecycle management system, inventory system and computer readable storage media) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-9, 11-18 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as ‐ see MPEP 2106.05(f).	
	

	
	
	
	






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090240348 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624